DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

Specification
The abstract of the disclosure is objected to because the abstract should not repeat the title, avoid using phrases that can be implied, and avoid using form and legal phraseology of the claims.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

 Claim Objections
Claims 1-4, 10-14 and 20 are objected to because of the following informalities:  
Regarding claim 1, the claim is missing “and” conjunctions between lists of limitations.  For example, an “and” should be added before the “wherein selecting…” in line 29.  In addition, an “and” should be added, in line 34 before the last wherein clause.  The claim is being interpreted as having “and” in locations indicated.  
Regarding claim 11, the claim has missing and misplaced “and” conjunctions between lists of limitations.  For example, the “and” on line 13 should be deleted, an “and” should be added before the “wherein selecting…” in line 27.  In addition, an “and” should be added, in line 31 before the last wherein clause.  The claim is being interpreted as having “and” in the grammatically correct locations.  
Regarding claims 4 and 10, the limitation "resource sensing" in line 3 of these claims should be changed to “the resource sensing” for clarity.
Regarding claim 13, a “:” should be added after “configured to” in line 2. 
Regarding claims 10 and 20, the claims are missing an “and” between the two wherein clauses.  Also, the limitation “a delay requirement” in the last wherein clause appears to be referring to the “a delay requirement” of the corresponding base claim.  Examiner suggests amending the limitation to “the delay requirement” for clarity.
Regarding claims 1 and 11, the claims have numerous occurrences of the phrase “used for” which may be interpreted as intended use which may make the scope of the claims unclear.  Examiner suggests changing “used for” to “configured to” for clarity. The limitations are being interpreted as such to give them patentable weigh.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “transmitting data in a sidelink” in line 1, "sending data of the first terminal device" in line 3 and “transmitting data in a second terminal device” in line 12.  It is unclear whether the data of the first terminal device and the data of the second terminal device are the same or different data than the “data in the sidelink” in line 1. The “data” in the preamble is being interpreted as being different data than the data of the first and second terminal devices. Examiner suggests amending the preamble to “for data transmission in a sidelink” for clarity if the data recited in the preamble is not the same as the data of the first and/or second terminal devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/Patent Examiner, Art Unit 2415